DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on June 13, 2022 has been entered.  Claim(s) 21 and 26-30 has/have been canceled.  Therefore, claim(s) 7-8, 13-14, 18-19 and 23-25 remain(s) pending in the application.  

Allowable Subject Matter
Claim(s) 7-8, 13-14, 18-19, 23-25 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Regarding claim 19, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a device recited in claim(s) 19, particularly characterized by a three layered floating electrode including a first metal layer having perimeter sides exposed from the dielectric liner layer, a second metal layer disposed above the first metal layer and having perimeter sides enclosed by the dielectric liner layer and third layer disposed between the first and second metal layers made of a single layer of a same material, in combination with all other elements of device recited in the claim(s).  The closest prior art of record to Ahn et al. (US 2008/0105927) and Solayappan et al. (US 2004/0232468) fail to teach the above noted claim limitations in combination with all other elements of the claim.  Claims 7-8, 13-14, 18 and 23-25, which either directly or indirectly depend from claim 19 and which include all of the limitations of claim 19 are allowed for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        6/24/2022